Name: Commission Regulation (EEC) No 2270/91 of 29 July 1991 amending Regulation (EEC) No 625/78 on detailed rules of application for public storage of skimmed-milk powder
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce
 Date Published: nan

 30 . 7. 91 Official Journal of the European Communities No L 208/35 COMMISSION REGULATION (EEC) No 2270/91 of 29 July 1991 amending Regulation (EEC) No 625/78 on detailed rules of application for public storage of skimmed-milk powder 1 . The third indent is replaced by the following : '  to pay the costs of storage of the quantities concerned calculated from the day of taking over up to the date of removal.' 2. The following subparagraph is added : 'The standard storage costs per tonne shall be as follows : (a) ECU 1 7 for the fixed costs ; (b) ECU 0,08 per day of storage for the warehousing costs ; (c) if payment has been made, the financial costs shall be calculated from the day of payment on the basis of the buying-in price and the interest rate fixed in accordance with Commission Regulation (EEC) No 41 1 /88 Q plus two percentage points. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular Article 7 (5) thereof, Whereas Article 2 (6) of Commission Regulation (EEC) No 625/78 (3), as last amended by Regulation (EEC) No 890/91 (4), lays down provisions on the reimburse ­ ment of storage costs in the event of the inspection showing that the skimmed-milk powder offered does not comply with the requirements set out in Article 1 ( 1 ) of that Regulation ; whereas the application of those provi ­ sions is coming up against practical difficulties ; whereas, as a result, provision should be made for other detailed rules on the subject to better reflect the storage costs actu ­ ally incurred by the intervention agencies ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 2 (6) of Regulation (EEC) No 625/78 is hereby amended as follows : 0 OJ No L 40, 13 . 2 . 1988 , p. 25.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 150, 15 . 6 . 1991 , p. 19 . (3) OJ No L 84, 31 . 3 . 1978 , p. 19 . (4) OJ No L 90, 11 . 4. 1991 , p. 21 .